EXHIBIT 10.18

 

At Will Employment Agreement with William Keating

 

November 1, 2004

 

William Keating

12880 Glen Brae

Saratoga, CA 95070

 

Dear Bill:

 

We take great pleasure in offering you employment with Vyyo Inc. You are being
offered the position of Chief Executive Officer of Xtend Networks, a Vyyo
company, and will report directly to me. Your base salary will be $300,000
annualized and will be paid in accordance with our standard payroll practices.
Other components of the compensation package are as follows:

 

Bonus: You will be eligible for an annual bonus of $200,000. This bonus will be
paid out based on milestones which will be mutually determined and approved by
me and the Vyyo Board within 60 days of your date of hire. If the parties can
not reach an agreement on such milestone, this offer shall become null and void
and you will receive $25K for your services during that 60 days period.

 

Your base salary and bonus will be reviewed annually.

 

Equity: You will be awarded two stock option grants, subject to Board approval.
The first grant, to purchase 300,000 shares of Vyyo Common Stock, will be on or
about November 1, 2004. The second grant, to purchase 400,000 shares of Vyyo
Common Stock, will be on or about January 15, 2005 (or as soon as practicable
thereafter, subject to the Company filling of S-8 (usually done in conjunction
with the 10-K). The per-share exercise price of both grants will be equal to the
closing per-share price of Vyyo’s Common Stock on the date of the respective
grant. The stock options under both grants shall vest and become exercisable
pursuant to the following schedule: 25% of the options shall vest and become
exercisable on November 1, 2005; and 2.083% of the options shall vest on the 1st
day of each month commencing on December 1, 2005 and for the following
thirty-five (35) months until fully vested, provided that you continue as an
employee of or consultant to Vyyo or its subsidiaries. The options shall expire
five (5) years after the date of grant, or, if earlier, ninety days after you
cease to be an employee of or consultant to Vyyo or its subsidiaries.

 

Change of Control: In the event there is a Change of Control and within one year
thereafter, you either quit for Good Reason or you are terminated without Cause,
then, contingent on your signing a release in a form satisfactory to Vyyo, 50%
of your outstanding unvested options shares at that time will vest immediately
and you will be provided a severance equal to six (6) months base salary.

 

Benefits: You will be entitled to participate in, and receive benefits and other
perquisites under, Vyyo Inc.’s employee benefit plans, programs and arrangements
that are or may be available to employees of Vyyo generally on terms and
conditions that are no less favorable than those generally applicable to
employees of Vyyo.



--------------------------------------------------------------------------------

Severance: If your employment is terminated for any reason other than Cause (or
on account of a Change of Control, discussed above), you will be paid a
severance equal to (i) three (3) months base salary, if such termination occurs
within the first 12 months of employment, and (ii) an additional one (1) month
base salary for each additional twelve month period (after the completion of the
first 12 months) of employment. In addition, if such termination for any reason
other than Cause (or Change in Control) occurs prior to the expiration of six
(6) months from your date of hire, ten (10%) percent of your outstanding stock
options will immediately vest. If such termination for any reason other than
Cause (or Change in Control) occurs after six (6) months but prior to the
expiration of twelve (12) months from your date of hire, twenty (20% of your
outstanding stock options will immediately vest.

 

Location: It is understood that your duties shall be performed primarily at
Vyyo’s headquarters (presently located at 4015 Miranda Avenue, Palo Alto, CA)
and will also require staffing and supervising employees on the East Coast to
meet the needs of the business as dictated by the strategic operating plan which
you will develop and have approved by the Vyyo Board of Directors. You also
understand that Xtend Networks has a substantial part of its business in Israel
and that you will be required as part of your job to travel to Israel from time
to time.

 

For purposes of this agreement, the following definitions shall apply:

 

“Change of Control” shall mean: (a) a merger, consolidation or reorganization
approved by the Corporation’s stockholders, unless securities representing more
than fifty percent (50%) of the total combined voting power of the outstanding
voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to such transaction; or

 

(b) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets as an entirety or substantially as an entirety to any
person, entity or group of persons acting in consort other than a sale, transfer
or disposition to an entity, at least fifty percent (50%) of the combined voting
power of the voting securities of which is owned by the Corporation or by
stockholders of the Corporation in substantially the same proportion as their
ownership of the Corporation immediately prior to such sale.

 

“Cause” shall mean: any good faith reason associated with any inappropriate
conduct or lack of performance on your part.

 

“Good Reason” shall mean: (a) any reduction in the aggregate level of your base
salary and annual bonus by more than 15% which is not imposed on all executive
management of the Company; (b) the company relocates to a location more than
fifty (50) miles South or 25 miles North, East, or West from its then current
office location which is also further from your then current residence.

 

Notwithstanding the foregoing severance benefits, your employment with Vyyo will
be “at will,” meaning that either you or Vyyo will be entitled to terminate your
employment at any time and for any reason, with or without cause and with or
without notice. Any contrary representations which may have been made to you are
superseded by this offer. This is the full and complete agreement between you
and Vyyo on this matter. Although your job duties, title, compensation and
benefits, as well as Vyyo’ personnel policies and procedures, may change from
time to time, the “at will” nature of your employment may only be changed in an
express written agreement signed by you and a duly authorized member of Vyyo’s
Compensation Committee of the Board.

 

By signing this letter of agreement, you represent and warrant to Vyyo that you
are under no contractual commitments inconsistent with your obligations to Vyyo.
While you render services to Vyyo, you will abide by your duty of loyalty to
Vyyo and will devote your full time, energy and attention to the interests of
Vyyo. This offer is contingent on you executing the enclosed Proprietary
Information and Inventions Agreement and upon you providing the Company with the
legally-required proof of your identity and authorization to work in the United
States.



--------------------------------------------------------------------------------

This letter agreement may not be amended or modified except by an express
written agreement signed by the Compensation Committee of Vyyo’s Board. The
terms of this letter agreement and the resolution of any disputes will be
governed by California law.

 

Bill, the Vyyo Board is very excited about you joining as the CEO of Xtend
Networks and we look forward to your positive response to this offer. Please
confirm your decision to join Vyyo on these terms by signing a copy of this
offer letter and returning it to us on or before the validity date. We look
forward to your written signature to compliment your verbal acceptance of this
offer.

 

Very truly yours,

/s/    DAVIDI GILO by APF

--------------------------------------------------------------------------------

Davidi Gilo

Chairman & Chief Executive Officer

 

I accept the offer of employment with Vyyo under the terms described in this
letter. I acknowledge that this letter is the complete agreement concerning my
employment with Vyyo and supersedes all prior and contemporaneous agreements and
representations. I sign this letter voluntarily and not in reliance on any
promises other than those contained in the letter.

 

Signed on: 11/1/04

      By:  

/s/    WILLIAM KEATING

--------------------------------------------------------------------------------

               

Signature



--------------------------------------------------------------------------------

December 23, 2004

 

William Keating

12880 Glen Brae

Saratoga, CA 95070

 

Re:                Extension of Time for Bonus Milestones

 

Dear Bill:

 

This letter shall amend that Offer Letter dated November 1, 2004 (the “Offer
Letter”), as to the determination of milestones for calculation of your annual
bonus. The Offer Letter provides that such milestones are to be mutually
determined and approved by me and the Vyyo Board within 60 days of your date of
hire (November 1, 2004). If the parties cannot reach an agreement on such
milestone, this offer shall be become null and void and you will receive $25K
for your services during that 60 day period.

 

The provision pertaining to bonus shall be revised as follows:

 

“Bonus: You will be eligible for an annual bonus of $200,000. This bonus will be
paid out based on milestones which will be mutually determined and approved by
me and the Vyyo Board on or before January 31, 2005. If the parties cannot reach
an agreement on such milestones, your employment shall terminate effective
January 31, 2005, and all other provisions of the Offer Letter shall become null
and void.”

 

If you are in agreement with this amendment please sign this letter in the space
indicated and return via fax and regular mail to Andrew Fradkin, General Counsel
(Fax 650.319.4020).

 

Very truly yours,

 

/s/    DAVIDI GILO

--------------------------------------------------------------------------------

Davidi Gilo

Chairman & Chief Executive Officer



--------------------------------------------------------------------------------

I accept the amendment of the Offer Letter amending the provision pertaining to
determination of bonus as outlined above.

 

Signed on: 12/26/04

      By:  

/s/    WILLIAM KEATING

--------------------------------------------------------------------------------

                William Keating